Boyd, J.,
dissented, and delivered the following opinion :
I noted my dissent in this case because I was satisfied the appellant had not been injured by the rulings of the *246Court below, although I agree with the other Judges who sat in all other respects. The difference between the balance due on the principal, according to the contract prices, and the amount of the verdict is easily accounted for if the interest is calculated. The jury had the right to allow interest and as the verdict was for an amount not in excess of the balance due, as fixed by the prices named in the contract and the interest thereon, the appellant was not injured, and, therefore, in my opinion, was not entitled to a reversal of the judgment.
(Filed March 31st, 1897).